Exhibit @NFX is periodically published to keep shareholders aware of current operating activities at Newfield. It may include estimates of expected production volumes, costs and expenses, recent changes to hedging positions and commodity pricing. February 16, 2010 This edition of @NFX includes: · 2009 HIGHLIGHTS & 2 AREA · OPERATIONAL SUMMARIES BY FOCUS AREA · UPDATED TABLES DETAILING COMPLETE HEDGE POSITIONS Fourth Quarter 2009 Drilling Activity* NFX Operated Non-Operated Gross Wells Dry Holes Mid-Continent 30 5 35 0 Rocky Mount. 54 7 61 0 Onshore GC 2 1 3 0 Gulf of Mexico 1 1 2 1 International 3 1 4 0 Total: 90 15 105 1 *Represents a 99% success rate 2009 total gross wells: 422; dry wells: 7 2009
